Paterson, J., concurring.
I concur in the judgment and in the construction placed upon section 1, article XIV, of the constitution, by Mr. Justice McFarland. I think, however, that the judgment is not objectionable, on the ground that it seeks to interfere with the exercise of the discretion of the board, or any member *139thereof, or that, conceding the theory of the petitioner to be correct, the writ must run against the mayor as well as the board.
The record shows that after the mayor refused to approve the ordinance and return the same with his objections thereto, the board of supervisors refused to entertain the objection, and refused to take any action whatever with respect thereto. If the mayor had a right to act in the premises, it was the duty of the board of supervisors to consider his objections, and it is in no way an interference with their discretion to say that they must act in some manner upon them. When they have acted, of course that is the end of the matter; their discretion cannot be controlled by the court.
If it be conceded that the mayor is a part of the power which must fix the water rates, he is not necessarily a party to a proceeding of this kind. He acts independently and upon his own responsibility. This he has done. The board alone refuses to perform its duty, according to the theory of the petitioner, and I see no reason why a writ, in such a case, should not run against that branch of the law or order making power.
As the mayor, however, is not a part of the power which fixes water rates, under the provision of the constitution, the questions as to whether the judgment is directed against the proper parties, or whether it interferes with the exercise of discretion, are unnecessary to the decision in this case.